STATE OF LOUISIANA
         COURT OF APPEAL, FIRST CIRCUIT
STATE OF LOUISIANA                               NO. 2021 KW 1483

VERSUS

JAMES H. DONALDSON                                 MARCH 14, 2022



In Re:     James H. Donaldson, applying    for supervisory writs,
           22nd Judicial District Court,   Parish of St. Tammany,
           No. 481, 768.



BEFORE:    GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.

     WRIT DENIED.

                                    JMG
                                    GH
                                    WRC




COURT OF APPEAL,    FIRST CIRCUIT



                     OF COURT
                     COURT